      Case 3:20-cv-00134 Document 32 Filed on 12/10/20 in TXSD Page 1 of 4
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                     December 10, 2020
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                          GALVESTON DIVISION

LISA LAROCCA                           §
                                       §
VS.                                    § CIVIL ACTION NO. 3:20-CV-00134
                                       §
ALVIN INDEPENDENT SCHOOL               §
DISTRICT                               §

               ORDER ADOPTING MAGISTRATE JUDGE’S
               MEMORANDUM AND RECOMMENDATION

       On September 1, 2020, the court referred defendant Alvin Independent

School District’s motion to dismiss (Dkt. 11) to United States Magistrate Judge

Andrew M. Edison pursuant to 28 U.S.C. § 636. Dkt. 18. On October 28, Judge

Edison filed a memorandum and recommendation recommending the motion be

granted. Dkt. 22.

       On November 25, the plaintiff filed her objections to the memorandum and

recommendation.     See Dkt. 30.   The defendant responded to the plaintiff’s

objections on December 8. In accordance with 28 U.S.C. § 636(b)(1)(C), this

court is required to “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the

court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also Fed. R. Civ. P.

72(b)(3).
     Case 3:20-cv-00134 Document 32 Filed on 12/10/20 in TXSD Page 2 of 4




       There are a few arguments the plaintiff raises in her objections that the

court wants to address specifically.

       First, the plaintiff raises new evidence and arguments not submitted to

Judge Edison. For example, the plaintiff presents several arguments based on a

declaration from her previous counsel, along with numerous documents from his

litigation file.   None of these documents or their attendant arguments were

presented to Judge Edison.      “Because [the plaintiff is] not entitled to raise

arguments for the first time in [her] objections to the Magistrate Judge’s Report

and Recommendation that were not asserted in [her original filing], these new

arguments are not properly before the Court for consideration.” McPeak-Torres

v. Texas, No. CV G-12-075, 2015 WL 12748276, at *1 (S.D. Tex. Jan. 22, 2015)

(Costa, J.); see also Freeman v. Cty. of Bexar, 142 F.3d 848, 850 (5th Cir. 1998)

(recognizing that, absent compelling reasons, the requirement that the district

court conduct de novo review does not permit the parties to raise “new evidence,

argument, and issues that were not presented to the Magistrate Judge”); Cupit v.

Whiteley, 28 F.3d 532, 535 (5th Cir. 1994) (arguments that could have been

raised before the magistrate judge, but were raised for the first time in objections

before the district court, are waived); Paterson–Leitch Co., Inc. v. Mass. Mun.

Wholesale Elec., Inc., 840 F.2d 985, 990–91 (1st Cir. 1988) (while a party is

entitled to de novo review before a district court upon filing objections to the

memorandum and recommendation of a magistrate judge, this does not entitle a

party to raise issues or arguments which were not previously presented to the

                                         2
     Case 3:20-cv-00134 Document 32 Filed on 12/10/20 in TXSD Page 3 of 4




magistrate judge).     Moreover, the court notes that the evidence the plaintiff

attaches to her objections is not referred to in the first amended complaint and is

not a matter on which judicial notice can be taken. Thus, even if the plaintiff had

submitted this evidence to Judge Edison, it would not have changed the outcome

of his determination. 1

      Second, the plaintiff requests to further amend her pleading. Because the

court allowed the plaintiff to amend before the defendant filed the motion to

dismiss, this request is denied.

      Turning to the merits of Judge Edison’s decision, the court finds Judge

Edison’s memorandum and recommendation persuasive and overrules the

plaintiff’s objections. The court has carefully considered the objections, the

response, the memorandum and recommendation, the pleadings, the applicable

law, and the record. The court accepts Judge Edison’s recommendations (Dkt.

22) and adopts them as the opinion of the court. Accordingly, the court grants

the defendant’s motion to dismiss (Dkt. 11).




1 See Inclusive Communities Project, Inc. v. Lincoln Prop. Co., 920 F.3d 890, 900 (5th
Cir. 2019) (“In determining whether a plaintiff’s claims survive a Rule 12(b)(6) motion
to dismiss, the factual information to which the court addresses its inquiry is limited to
(1) the facts set forth in the complaint, (2) documents attached to the complaint, and (3)
matters of which judicial notice may be taken under Federal Rule of Evidence 201.
When a defendant attaches documents to its motion that are referenced in the
complaint and are central to the plaintiff’s claims, however, the court can also properly
consider those documents.” (citations omitted)).



                                            3
Case 3:20-cv-00134 Document 32 Filed on 12/10/20 in TXSD Page 4 of 4




 Signed on Galveston Island this 10th day of December, 2020.



                               ______________________________
                                    JEFFREY VINCENT BROWN
                                 UNITED STATES DISTRICT JUDGE




                                  4
